Citation Nr: 0733748	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating for depressive 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, from September 1981 to January 1985, and from October 
1985 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for depressive disorder, effective March 15, 2004.  The 
veteran testified before the Board in April 2007.  

In an April 2007 statement, the veteran appears to have 
applied for an increased rating for a low back disability 
that was granted service connection in an October 2004 rating 
decision.  However, no appeal has been perfected on the issue 
of the increased rating.  Therefore, that issue is referred 
to the RO for appropriate action. 


FINDING OF FACT

The veteran's depressive disorder is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress and symptoms controlled by continuous medication.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
depressive disorder have not been met since March 15, 2004, 
the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9327 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). However, in this 
case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  

The veteran is currently in receipt of a 10 percent rating 
for his disability under DC 9327, which applies to organic 
mental disorders.  

Under Diagnostic Code 9327, a 10 percent rating is assigned 
for a mental disorder (which includes depressive disorder) 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.    

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).     

On VA examination in June 2004, the veteran complained of 
poor concentration, memory problems, anger control problems, 
anxiety, and infrequent suicidal thoughts that appeared to be 
of mild severity.  He reported that they occurred a few times 
a month and had been present over the previous year.  He 
stated that his symptoms had improved since 1995 and that he 
had been taking medication.  He reported working full-time as 
a security guard for the previous four years and sometimes 
worked overtime as well.  The veteran enjoyed a close and 
loving relationship with his wife and immediate family and 
reported an average level of activities.  Examination 
revealed the veteran to have good grooming and hygiene, good 
eye contact, and appropriate behavior.  He was alert and 
fully oriented with good memory and average concentration.  
He did not appear to have any significant memory impairment.  
His speech was normal, logical, and goal-directed.  He had 
euthymic mood and appropriate affect.  There were no 
psychotic symptoms, sleep impairment, panic attacks, fatigue 
or lethargy, or obsessive or ritualistic behaviors.  He 
exhibited no anger, depression, or anxiety.  He denied 
homicidal ideations but stated that he had occasional 
suicidal thoughts.  The examiner diagnosed the veteran with 
depressive disorder, not otherwise specified, and assigned a 
Global Assessment of Functioning (GAF) score of 67.     

On VA examination in July 2006, the veteran appeared calm, 
relaxed, and personable with no display of depression, 
anxiety, or irritability.  He complained of short-term memory 
problems, diminished math skills, and reduced cognitive 
skills.  The examiner noted that the veteran's mental health 
problems appeared to be of mild severity and occurring on an 
ongoing basis over the previous year.  Examination revealed 
the veteran to have good grooming and hygiene, good eye 
contact, and appropriate behavior.  He was alert and oriented 
with average memory, concentration, insight, and judgment.  
His speech was normal, logical, and goal-directed.  He had 
appropriate affect and a mood free of anxiety, depression, or 
anger.  There were no psychotic symptoms, impulse control 
problems, suicidal or homicidal ideation, sleep impairment, 
panic attacks, or obsessive or ritualistic behaviors.  The 
examiner diagnosed the veteran with mild cognitive disorder, 
not otherwise specified, and mild depressive disorder, not 
otherwise specified.  He assigned a GAF score of 65.       

The veteran and his wife testified before the Board at a 
travel board hearing in April 2007.  Testimony revealed that 
he suffered from memory loss, anxiety, panic attacks, and 
lack of concentration.  He testified that he had an anxiety 
attack during work and had to be hospitalized for two days.  
He reported that he was on medication and that stress 
worsened his symptoms.  He stated that he was depressed all 
the time but not so depressed that he could not work.  
  
The June 2004 VA examination showed a GAF score of 67, and 
the July 2006 VA examination assigned a GAF score of 65.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 
Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores of 65 and 67 indicate mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (occasional 
truancy or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).    

The veteran's assigned GAF scores, including the GAF score 
assigned at the most recent VA examination, reflect that the 
veteran has mild symptoms.  The veteran has complained of 
suffering from depression, anxiety, memory loss, anger, 
irritability, and poor concentration.  However, the medical 
evidence of record has only showed the veteran suffering from 
mild depression, occasional suicidal ideation, and mild 
cognitive disorder.  The veteran has been able to work as a 
security guard for the previous four years.  He has also been 
able to maintain close and meaningful interpersonal 
relationships with his wife and immediate family.  The 
veteran's symptoms do not appear to have increased to such an 
extent that he is moderately disabled by his depressive 
disorder.  Accordingly, the Board finds that his symptoms 
related to depressive disorder have not worsened to the 
extent that an increased rating is warranted. 

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 10 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  The VA 
examiners have reported that he does not have symptoms such 
as homicidal ideation or obsessional rituals which interfere 
with routine activities, and there is no evidence of speech 
that is intermittently illogical, obscure, or irrelevant.  
Rather, the veteran's speech is consistently noted to be 
normal.  Assessments of his condition have not shown that he 
has near-continuous panic or depression affecting the ability 
to function independently, appropriately, and effectively, 
but rather occasional panic, such as when driving.  Likewise, 
the medical evidence generally shows fair judgment, fair 
insight, orientation, and a neat appearance.  Thus, the 
findings do not support the conclusion that the veteran has 
spatial disorientation, neglect of personal appearance and 
hygiene, and inability to perform occupational tasks.  His 
symptoms have been noted to be mild in nature, and this alone 
is not sufficient to warrant an increased rating of 30 
percent for his depressive disorder.  Therefore, the Board 
finds that a rating in excess of 10 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's depressive disorder does not warrant an 
increased rating under DC 9327 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

The Board furthermore finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's depressive disorder was more than 
10 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2006; 
a rating decision in October 2004; and a statement of the 
case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

An initial rating in excess of 10 percent for depressive 
disorder is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


